Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered July 19, 2006, convicting him of rape in the first degree and attempted murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s right to a review of his contentions on appeal was forfeited by his plea of guilty (see People v Taylor, 65 NY2d 1, 5-6 [1985]; People v Silent, 37 AD3d 625 [2007]). Further, a defendant’s waiver of the right to appeal precludes review of a claim of ineffective assistance of counsel except to the extent that the alleged ineffective assistance may have affected the voluntariness of the plea (see People v Perez, 51 AD3d 1043 [2008]; People v Dixon, 41 AD3d 861 [2007]). Here, the defendant does not claim that the alleged ineffectiveness of counsel affected the voluntariness of his plea. Santucci, J.P., Angiolillo, Eng and Chambers, JJ., concur.